             Case 1:19-cv-07541-ALC Document 18 Filed 09/06/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DOUGLAS BERNSTEIN, et al.,                               No. 19 Civ. 7541 (ALC)

                               Plaintiffs,

        -against-                                        DEFENDANT’S RULE 7.1
                                                         STATEMENT
CENGAGE LEARNING, INC.,

                               Defendant.


        Defendant Cengage Learning, Inc. (“Learning”), pursuant to Fed. R. Civ. P. 7.1, states as

follows:

        1.       Learning is an indirect wholly-owned subsidiary of Cengage Learning Holdings

II, Inc. (“Holdings”).

        2.       Holdings is not publicly traded. KKR Asset Management, a subsidiary of KKR &

Co. Inc., which is publicly traded on the New York Stock Exchange, owns 10% or more of the

stock of Holdings.

Dated: September 6, 2019

                                             SATTERLEE STEPHENS LLP

                                             /s/Glenn C. Edwards
                                             James F. Rittinger
                                             Glenn C. Edwards Jennifer
                                             Philbrick McArdle
                                             Andrew L. Fish

                                             230 Park Avenue, Suite 1130
                                             New York, NY 10169-0079
                                             (212) 818-9200
                                             (212) 818-9606/7 (fax)

                                             Attorneys for Defendant




3289951_1
